Case 1:18-cv-08653-VEC-SDA Document 102 Filed 11/14/19 Page 1 of 4




                                                               11/14/2019
Case 1:18-cv-08653-VEC-SDA Document 102 Filed 11/14/19 Page 2 of 4
 Case 1:18-cv-08653-VEC-SDA Document 102 Filed 11/14/19 Page 3 of 4




Defendant's request is GRANTED IN PART and DENIED IN PART. The deadline to respond
to the Second Amended Complaint is extended to Monday, November 18, 2019.
Defendant must seek leave to file a third-party complaint, pursuant to Federal Rule of
Civil Procedure 14. If Defendant has a good-faith basis to seek such leave, he shall file a
motion for leave on or before November 29, 2019.
SO ORDERED.
Dated: November 14, 2019
Case 1:18-cv-08653-VEC-SDA Document 102 Filed 11/14/19 Page 4 of 4
